Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143720 (54)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  GORDON SCOTT DITTMER,
           Petitioner-Appellant,
                                                                    SC: 143720
  v                                                                 COA: 298997
  DEPARTMENT OF CORRECTIONS,                                        CT of CLAIMS: 09-000126 MP
  DEPARTMENT OF CORRECTIONS
  DIRECTOR, ST. LOUIS CORRECTIONAL
  FACILITY WARDEN, ST. LOUIS
  CORRECTIONAL FACILITY DEPUTY
  WARDEN and ST. LOUIS CORRECTIONAL
  FACILITY CORRECTIONS OFFICER,
             Respondents-Appellees.
  ___________________________________


               On order of the Chief Justice, the motion for reconsideration of the order of
  September 14, 2011 is considered and it is denied because it does not appear the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2011                    _________________________________________
                                                                               Clerk